Citation Nr: 1213521	
Decision Date: 04/12/12    Archive Date: 04/26/12

DOCKET NO.  03-28 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a pulmonary disorder, to include as the result of exposure to asbestos.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel






INTRODUCTION

The Veteran served on active duty from October 1951 to September 1953. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2003 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Baltimore, Maryland, which, inter alia, denied the Veteran's February 2002 claim for entitlement to service connection for asbestos exposure.  The Veteran's claims file was transferred to the RO in Nashville, Tennessee, and has since been transferred to the Appeals Management Center (AMC) in Washington, DC.

Originally claimed as asbestos exposure, the Board has developed the issue on appeal as entitlement to service connection for an asbestos-related pulmonary disorder, and the Veteran's representative has also characterized the claim as such. 

In February 2008 and February 2011, the Board remanded the issue of entitlement to service connection for an asbestos-related pulmonary disorder to the RO/AMC for additional development.  The issue has been returned to the Board for further appellate consideration. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The evidence of record does not show that the Veteran has been diagnosed with asbestosis or any other pulmonary disorder related to in-service asbestos exposure. 

2.  The evidence of record does not show that that the Veteran has a currently-diagnosed pulmonary disorder that is etiologically related to his period of active service.


CONCLUSION OF LAW

A pulmonary disorder, to include as the result of exposure to asbestos, was not incurred in or aggravated during active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

Further, the Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



I. Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the VCAA require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2011).  

In Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United States Court of Appeals for Veterans Claims (Court) held that VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the notice must include notice that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  See Id. at 486.

In this case, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2011).  A letter dated in August 2006 informed the Veteran of the information necessary to substantiate his claim service connection, to include asbestos-specific information.  He was also informed of the evidence VA would seek on his behalf and the evidence he was expected to provide.  See 38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2011); Quartuccio, at 187.  The letter also included information with regard to the assignment of a disability rating and effective date.  See Dingess/Hartman.

Although complete and proper notice was received after the initial denial of the Veteran's claim, the Court and the United States Court of Appeals for the Federal Circuit  (Federal Circuit) have clarified that the VA can provide additional necessary notice subsequent to the initial AOJ adjudication, and then readjudicate the claim, such that the essential fairness of the adjudication - as a whole - is unaffected because the appellant is still provided a meaningful opportunity to participate effectively in the adjudication of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (where the Federal Circuit Court held that a SOC or supplemental SOC (SSOC) can constitute a "readjudication decision" that complies with all applicable due process and notification requirements if adequate VCAA notice is provided prior to the SOC or SSOC).  As a matter of law, the provision of adequate VCAA notice prior to a readjudication "cures" any timing problem associated with inadequate notice or the lack of notice prior to an initial adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).  

With regard to asbestos-related claims, VA Adjudication Procedure Manual Rewrite (M21- 1MR) provides that VA must determine whether military records demonstrate evidence of asbestos exposure during service, develop whether there was pre-service and/or post-service occupational and other asbestos exposure, and determine whether there is a relationship between asbestos exposure and the claimed disease.  

Here, the Veteran's records confirm his service in the U.S. Army from October 1951 to September 1953.  Per the his DD 214, his primary military occupational specialty was a heavy truck driver.  The RO has attempted, on several occasions, to determine whether the Veteran's military duties involved exposure to asbestos.  The Naval Sea Systems Command (NSSC) determined in October 2010 that "the search of the NAVALSO Database revealed zero (0) records.  While this result does not verify the existence of asbestos it also does not verify the absence of asbestos on these vessels."  The RO/AMC obtained this information after being directed to that source from the Naval History and Heritage Command (NHHC). 

The National Personnel Records Center (NPRC) informed VA in June 2010 that records of asbestos in service, or in the jobs that the Veteran performed, were lost due to fire and could not be reconstructed. 

In its June 2010 request to the U.S. Army and Joint Services Records Research Center (JSRRC), the RO/AMC asked JSRRC to "please verify whether or not this Veteran was exposed to asbestos while stationed in the barracks in Lephin, Germany.  The Veteran claims that he used asbestos materials while stationed in Germany for 18 months."  However, the RO/AMC inadvertently listed this request under the heading, "PTSD Stressor 1."  In its response, JSRRC disregarded the substance of the request, and replied that "Based on this review, the PTSD request on behalf of [the Veteran] has not been researched.  A valid stressor was not given for JSRRC to research." 

Following the Board's February 2011 remand, in which the RO/AMC was directed to again contact the JSRRC, without the PTSD heading, a letter dated June 14, 2011 stated that JSRRC was the incorrect custodian of records pertinent to the Veteran's claim.  It was noted that JSRRC did not verify asbestos exposure, rather, JSRRC only verified Agent Orange exposure and stressor information.  The note indicated that the proper custodian was the NSSC.  However, as VA has already received a negative response from NSSC, further inquiries to that department are unnecessary.  Given the foregoing, the Board finds that all proper development to determine whether the Veteran was exposed to asbestos during his period of active service has been undertaken.

Further, the Veteran's service treatment records and pertinent post-service medical records have been obtained, to the extent available.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011).  The Board notes that, because his personnel records were presumably destroyed in a fire, there is a heightened obligation to assist the Veteran in the development of his case.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The Board finds that no additional evidence, which may aid the Veteran's claim or might be pertinent to the bases of the claim, has been submitted, identified or remains outstanding, and the duty to assist requirement has been satisfied.  See Quartuccio.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when such is necessary to make a decision on the claim, as defined by law.  See Green v. Derwinski, 1 Vet. App. 121 (1991).  Following a February 2011 Board remand, the most recent VA examination was provided in July 2011 to ascertain whether the Veteran suffered from any pulmonary disorder and, if so, whether that disorder was etiologically-related to his period of active service, to include as due to asbestos exposure.  To that end, when VA undertakes to provide a VA examination, it must ensure that the examination is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The July 2011 VA examination report is adequate, as the examiner included a thorough review of the file  and provided findings relevant to the issues at hand following an examination.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA opinion with respect to the issue on appeal has been met.  See 38 C.F.R. § 3.159(c)(4) (2011).    

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Service Connection

In this case, the Veteran has claimed entitlement to service connection for a pulmonary disorder, to include as due to exposure to asbestos during his period of active service.  He contends that, while serving with the 54th Engineer Combat Unit, he was exposed to asbestos from his barracks, and also when serving on two ships, the U.S.S. Patch and the U.S.S. Butler.  In the alternative, the Veteran contends that he has a current pulmonary disability that was incurred during, or is otherwise related to, his period of active service.

Service connection may also be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  See 38 C.F.R. § 3.303(d) (2011).  With chronic diseases shown in service, subsequent manifestations of the same chronic disease at any later date, however, remote, are service connected.  See 38 C.F.R. § 3.303(b) (2011).  

To that end, the Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

There is no specific statutory or regulatory guidance with regard to claims for service connection for asbestos-related diseases.  However, in 1988, VA issued a circular on asbestos-related diseases that provided guidelines for considering asbestos compensation claims.  See Department of Veterans Benefits, Veterans' Administration, DVB Circular 21- 88-8, Asbestos-Related Diseases (May 11, 1988).  The information and instructions contained in the DVB Circular have since been included in VA Adjudication Procedure Manual, M21-1MR, part IV, subpart ii, ch. 1, section H, 29, referencing ch. 2, section C (last updated September 29, 2006) (hereinafter "M21-1MR").  Also, an opinion by VA's Office of General Counsel discusses the development of asbestos claims.  VAOPGCPREC 4-2000, 65 Fed. Reg. 33422 (2000).  VA must analyze the Veteran's claim of entitlement to service connection for an asbestos-related disease under these administrative protocols.  Ennis v. Brown, 4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 428, 432 (1993). 

The guidelines provide that the latency period for asbestos-related diseases varies from 10-45 years or more between first exposure and development of disease.  M21-1MR, paragraph 9(d).  An asbestos-related disease can develop from brief exposure to asbestos or as a bystander.  The guidelines identify the nature of some asbestos-related diseases.  Id., paragraph 9(b) & (c).  The most common disease is interstitial pulmonary fibrosis (asbestosis).  Id.  Asbestos fibers also may produce pleural effusions and fibrosis, pleural plaques, mesotheliomas of the pleura and peritoneum, lung cancer, and cancers of the gastrointestinal tract.  Id. 

The guidelines further provide, in part, that the clinical diagnosis of asbestosis requires a history of exposure and radiographic evidence of parenchymal disease.  Id., paragraph 9(e).  Rating specialists must develop any evidence of asbestos exposure before, during, and after service.  A determination must be made as to whether there is a relationship between asbestos exposure and the claimed disease, keeping in mind the latency period and exposure information. 

The Court has held that "neither Manual M21-1 nor the Circular creates a presumption of exposure to asbestos solely from shipboard service."  Dyment v. West, 13 Vet. App. 141 (1999). 

Turning to the Veteran's service treatment records, the Board notes that the record is silent for a diagnosis of a chronic pulmonary disorder.  While service treatment reports note multiple visits to the field hospital, the nature of the illnesses or injuries was not indicated.

Post-service, the Veteran was diagnosed with left pleural effusion, as well as grandulomatose pleural disease, in December 1978 private report.  It was noted that the effusion was most likely related to tuberculosis.  A May 1990 private medical report noted a history of tuberculosis in 1979.  The Veteran was diagnosed with angina (chest pain), though that disorder was linked to a cardiac condition.    

In December 2003, the Veteran was afforded a VA examination in conjunction with his claim.  The examiner noted treatment for bronchopulmonary dysplasia, left lung, from 1979-1981.  The Veteran reported that he was an engineer in service, exposed to asbestos while serving aboard two Navy ships.  His chief complaint was shortness of breath, which had lasted for many years.  Angina was stable.  The Veteran did not smoke cigarettes, and he was not on any bronchodilator therapy.  Other history included ischemia, sinus tachycardia, and a prior coronary artery bypass graft.   

On examination, there were no rales or ronchi noted.  Though the examiner noted that a chest x-ray was ordered, there is no radiology report within the opinion.  It was noted that pulmonary function tests (PFT) were conducted by a private provider, but those results were not of record.  The examiner stated that a PFT was scheduled for later in the month, but again those results were not included within the report.  The examiner provided a diagnosis of chronic obstructive pulmonary disease (COPD), however an etiological opinion was no provided at that time.  Further, it is not clear as to how the examiner arrived at that diagnosis, as there were no abnormal tests included in the report.

An x-ray report, dated December 3, 2003, indicated that the lungs were clear.  A VA outpatient treatment report, dated December 12, 2003, noted the Veteran's report of asbestos exposure.  A PFT, dated January 12, 2004, was within normal limits.  A May 2003 report noted dry crackles at the left base, but otherwise clear.  In June 2004, there were no pulmonary issues.  Effort was normal.  Though cough was present, lung sounds were clear.  In August 2004, there were no rales or ronchi on examination, and lung sounds were clear.  Radiological testing in March 2006 noted that the lung fields were clear of consolidation, effusion, or masses.  An x-ray revealed no acute cardiopulmonary findings.  Lungs were clear to auscultation, bilaterally, with no wheezes, rales, or ronchi, in May 2006.  Respiration was even and unlabored.  The Veteran reported that he did not have a breathing problem.  The Veteran complained of chest pain, though angina was linked to a cardiac disorder.

Following a Board remand, an additional VA examination was conducted in July 2011.  The report indicated a negative history for non-productive cough, productive cough, wheezing, hemoptysis, fever, anorexia, night sweats, and respiratory failure.  There was a positive history for dyspnea and chest pain (at rest and on exertion).  On examination, there was no evidence of pulmonary hypertension or abnormal breath sounds.  Diaphragm excursion was lightly limited, and chest expansion was normal.  

The examination was accompanied by a contemporaneous x-ray report, which found that the lungs were clear.  Mild pleurisy, lateral left lung base, unchanged, was noted.  There was no acute or active pulmonary disease.  

The examiner diagnosed the Veteran with status post granulomatous pleurisy, and found no evidence of COPD or tuberculosis.  Pleurisy was not currently active, and the last active period on record occurred in 1978.  Regarding COPD, there were neither typical symptoms, a significantly-abnormal chest x-ray, nor abnormal pulmonary function studies of record.  As such, the examiner found the 2003 COPD diagnosis unequivocally suspect.  As there was no evidence of any current pulmonary disorder, the examiner stated that there could be no relation to service.  

As such, although the record contains numerous treatment reports from an array of facilities, not a single medical professional has opined that any particular pulmonary disorder was incurred during service, or in any way related to exposure to asbestos during the Veteran's period of active duty or thereafter.  In fact, following the most recent VA examination of record, to include radiologic studies and a review of PFTs, there were no findings of any current pulmonary disorder, to include COPD and/or asbestosis.

At this point, then, the Board notes that the evidence of record does not contain a current diagnoses of a pulmonary disorder for which service connection may be granted.  While the record contains a diagnosis of status post granulomatous pleurisy, the evidence states that this finding does not produce any active pulmonary disease.  As such element (1) of Hickson has not been satisfied.  See Hickson, supra.  Indeed, in Brammer v. Derwinski, 3 Vet. App. 223 (1992), the Court noted that Congress specifically limited entitlement for service-connected disease or injury to cases where such incidents had resulted in a disability.  See also Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists).  

As to the Veteran's claim that he currently suffers from pulmonary diagnoses, to include pleurisy and COPD, that are causally-related to service, the United States Court of Appeals for the Federal Circuit (Federal Circuit) held that lay evidence is one type of evidence that must be considered, and competent lay evidence can be sufficient in and of itself.  The Board, however, retains the discretion to make credibility determinations and otherwise weigh the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  This would include weighing the absence of contemporary medical evidence against lay statements.

Acknowledgement is given to the Veteran's assertions that he has a diagnosed pulmonary disorder which is linked to in-service asbestos exposure.  He is competent in this regard to report experiencing pulmonary symptoms, such as shortness of breath.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, he is a layperson without medical knowledge, training, and/or experience.  Laypersons are competent to diagnose a disability only if (1) the condition is simple to identify (such as a broken leg), (2) he is reporting a contemporaneous medical diagnosis, or (3) his description of symptoms at the time supports a later diagnosis by a medical professional.  Id.  The relevance of lay evidence is not limited to the third situation, but extends to the first two as well.  Whether lay evidence is competent and sufficient in a particular case is a factual issue.

Once evidence is determined to be competent, the Board must determine whether such evidence is also credible.  See Layno v. Brown, 6 Vet. App. 465, 470 (1992) (distinguishing between competency (a legal concept determining whether testimony may be heard and considered) and credibility (a factual determination going to the probative value of the evidence to be made after the evidence has been admitted)).  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

In Robinson v. Shinseki, a non-precedential case, the Court held that, in some cases, lay evidence will be competent and credible evidence of etiology.  Whether lay evidence is competent in a particular case is a question of fact to be decided by the Board in the first instance.  The Court set forth a two-step analysis to evaluate the competency of lay evidence.  First, the Board must first determine whether the disability is the type of injury for which lay evidence is competent evidence.  If so, the Board must weigh that evidence against the other evidence of record.  See Robinson v. Shinseki, No. 2008-7096, slip op. at 6 (Fed. Cir. March 3, 2009); see also Bethea v. Derwinski, 2 Vet. App. 252, 254 (1992) (single judge decisions may be relied upon for any persuasiveness or reasoning they contain).  

In this case, the Veteran has not competent or credible to state that he has a current pulmonary disorder related to his period of active service.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions).  An asbestos-related illness is not a disorder which is simple to identify.  Further, he has not put forth evidence to demonstrate that he was, at any time, diagnosed with a pulmonary disorder in service, or demonstrated that he currently has a pulmonary diagnosis post-service which is linked to his period of active duty, to include exposure to asbestos.  See Jandreau.

Based on the foregoing, the Board finds that there is no medical evidence of record linking the Veteran's claimed disorder to his period of active service.  The Board may not base a decision on its own unsubstantiated medical conclusions but, rather, may reach a medical conclusion only on the basis of independent medical evidence in the record.  Neither the Board nor the Veteran is competent to supplement the record with unsubstantiated medical conclusions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  Conversely, health professionals are experts and are presumed to know the requirements applicable to their practice and to have taken them into account in providing a diagnosis.  See Colvin.  Despite the presence of private and VA treatment records throughout the appellate period, not a single examiner has linked a currently diagnosed pulmonary disorder to the Veteran's military service, or to asbestos exposure at any time.

In sum, the competent, credible, and probative evidence does not establish that the Veteran has a current pulmonary disorder that began in service, or is otherwise related to asbestos exposure.  There are no contemporaneous records of any complaints, findings, treatment, or diagnosis of any pulmonary disorder during service.  While the Veteran claimed to have been exposed to asbestos, there are no findings of asbestosis within the record, and no other pulmonary disorder has been linked to asbestos exposure.  To the extent that the Veteran has reported chest pain, evidence of record clearly indicates that this discomfort was related to a cardiac condition.  Specifically, the medical records specifically indicate that the Veteran takes nitroglycerin for angina related to such cardiac disorder.  VA outpatient reports of record noted clear lung sounds and images on several occasions, along with the Veteran's own report of no breathing problem in May 2006.  

The only diagnosis of a current, active disorder was discredited by a later, more comprehensive VA examination, due to the lack of any evidence to support the COPD finding.  While the Veteran's representative argued that the July 2011 examiner failed to provide an opinion with regard to pleurisy, the examiner specifically indicated, following a thorough examination and review of the record, that testing found no current active pulmonary disorder.  Aside from the Veteran's own unsubstantiated contentions regarding asbestos exposure in service and a contended etiological relationship between such claimed exposure and a currently claimed breathing disorder, there is no evidence of record supporting this theory of entitlement.

The evidence in this case is not so evenly balanced so as to allow application of the benefit-of-the-doubt rule as required by law and VA regulations.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2011).  Therefore, the preponderance is against the Veteran's claim for entitlement to service connection for a pulmonary disorder, to include as the result of exposure to asbestos, and the claim must be denied.


ORDER

Entitlement to service connection for a pulmonary disorder, to include as the result of exposure to asbestos, is denied.



____________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


